Exhibit 10.1

Image - Image1.jpeg [bby-20200310xex10_1g001.jpg]

March 10, 2020

Mr. Hubert Joly

Dear Hubert:

This letter agreement (“Agreement”) will confirm our recent discussions
regarding your planned retirement from employment with Best Buy Co., Inc. (the
“Company”) and the role of Executive Chairman of the Board of Directors, and the
arrangements we have agreed to for you to provide consulting services for a
period of time.

This Agreement is effective as of the date written above, upon the terms set
forth below.  Nothing in this Agreement shall affect the parties’ rights and
obligations under your employment letter agreement dated April 13, 2019 (“Prior
Agreement”) that continue by their terms following your employment termination,
including the provisions of Sections 9 through 16 and Attachment B of the Prior
Agreement (the “Surviving Terms”).

1.Extension and Termination of Prior Agreement.  By executing this Agreement,
you and the Company confirm our mutual agreement pursuant to Section 8(a) of the
Prior Agreement to extend the Term of your employment under the Prior Agreement
from the March 2020 meeting of the Company’s Board of Directors (“Board”)
through the conclusion of the Company’s 2020 regular meeting of shareholders,
which is scheduled to be held in June 2020.  Effective immediately following the
date of the Company’s 2020 regular meeting of shareholders, you will retire and
the Term of your Prior Agreement and your employment with the Company shall end
(such date, the “Retirement Date”).  You hereby confirm your voluntary
resignation from all positions as employee, officer and director of the Company
and any member of the Company Group effective as of the Retirement Date, and as
of such date you shall have no further duties and responsibilities as an
employee, officer or director of the Company.  The Company hereby confirms that
as of the Retirement Date, you will be entitled to all rights and benefits
applicable to your retirement under the Prior Agreement, the Company’s policies
and law, as applicable.

2.Consulting Period.  From the Retirement Date until the first anniversary of
the Retirement Date (the “Consulting Period”), and subject to Section 3 below,
you will make yourself reasonably available to the Company, on an as needed
basis as reasonably requested by the Company’s Chief Executive Officer or any
member of the Board, to respond to questions and otherwise reasonably assist
with matters involving the Company as reasonably requested from time to
time.  The Consulting Period may be renewed and extended for one or more
additional one-year periods upon mutual written agreement of the parties.

3. Consulting Services.  Your services during the Consulting Period will be
part-time and may include any services reasonably requested by the Company
consistent with your extensive skills, knowledge and experience and reasonably
acceptable to you.  Services may include, but not be limited to, advice on
matters related to the business activities of the Company, general consultation
and support on specific topics, and development and promotion of teen tech
center systems and related activities in support of our joint efforts to provide
tech opportunities to disadvantaged children and youth.  You agree to make
yourself reasonably available to perform such services in a timely and
professional manner, consistent with the reasonable goals and objectives
communicated to you by the Company. 

4. Equipment; Support.  As an independent contractor you will be responsible for
providing your own office space, computer, phone, and other equipment and
supplies required for the performance of the services hereunder.  During the
Consulting Period, the Company will make available to you reasonable
administrative support services to facilitate your services to the Company.
During the Consulting Period, you will also retain your Company-issued email
address and access to such Microsoft Office account.  The Company will also
provide reasonable support to ensure a smooth retirement transition, including
support to any new assistant you may personally hire, for six months following
the Retirement Date.  The Company hereby transfers to you the laptop currently
used by you.





--------------------------------------------------------------------------------

 

5.Fee; Expenses.  During the Consulting Period, the Company will pay you a fee
for services in the amount of $37,500.00 per quarter, payable in arrears and
prorated for any partial quarter.  Any expenses for which you seek reimbursement
shall be incurred in a manner and supported by documentation consistent with the
expense reimbursement policies and practices of the Company in effect for
non-employee directors on the Board from time to time.  You shall make any
travel arrangements required in connection with the services hereunder through
the Company’s approved travel vendor.  If you choose, you may also use the
Company’s travel vendor for your other travel, provided that you promptly pay or
reimburse the Company for the full cost of any such personal or other travel not
related to and approved in connection with your services for the Company.

6.Insider Status; Adherence to Company Policies.   

(a)Your status as an “affiliate” under Rule 144 of the Securities Act of 1933,
as amended, and your status as an “officer” under Section 16 of the Securities
Exchange Act of 1934, as amended, shall terminate on the Retirement Date.

(b)During the Consulting Period, you may continue to be informed of or have
access to material, non-public information about the Company.  As a result, you
will remain subject to the Company’s general policies regarding protection of
confidential information and insider trading, provided that you will not be
subject to the enhanced insider trading policies applicable to executive
officers and directors of the Company.  In addition, as a consultant to the
Company, you will remain subject to the Company’s policies in effect from time
to time, as determined by the Company, including without limitation policies
regarding conflicts of interest, non-discrimination and non-harassment and
business ethics.  You agree to comply in all respects with such policies.  You
will not enter into any arrangements during the Consulting Period that conflict
with your obligations to the Company.

7.Termination.  Either party may terminate this Agreement and the services
hereunder prior to the expiration of the Consulting Period (or extended
Consulting Period, if applicable) in the event of a material breach of this
Agreement by the other party, provided that written notice of the breach and a
reasonable opportunity to cure (not to exceed 15 days) has been given by the
non-breaching party to the breaching party.  This Agreement will automatically
terminate upon your death.  The provisions of this Agreement that by their terms
or implication extend beyond the Consulting Period or the termination of this
Agreement shall survive termination or expiration of this Agreement. 

8.Independent Contractor. 

(a)You acknowledge and agree that your status at all times will be that of an
independent contractor, and not an employee, agent or representative of the
Company.  In connection with your services under this Agreement you will not
receive or be eligible for any employee benefits from the Company.  You may not
bind or otherwise obligate the Company or its affiliates, unless with the
express written consent of the Company’s Chief Executive Officer, and shall not
at any time represent or imply that you have such authority to bind or obligate
the Company. 

(b)You and the Company acknowledge and agree that all compensation paid for the
services hereunder represents compensation for your services as an independent
contractor and will therefore be paid without any deductions or withholdings
taken therefrom for taxes or any other purpose, except as otherwise required by
applicable law.  You further acknowledge that the Company makes no warranties as
to any tax consequences regarding payment of such compensation, and specifically
agrees that the determination of any tax liability or other consequences of any
payment made hereunder is your sole and complete responsibility, and that you
will pay all taxes, if any, assessed on you with respect to payments under the
applicable laws of any federal, state, local or other jurisdiction and, to the
extent not so paid, will indemnify the Company for any taxes so assessed against
the Company.

9.Covenants; Cooperation.  By entering into this Agreement and in consideration
for the payments and benefits provided hereunder, the covenants and the remedies
set forth in Attachment A hereto shall apply as of the Retirement Date, which
you agree are reasonable and necessary to protect the legitimate interests of
the Company Group (as defined in Attachment A).  The obligations set forth in
Attachment A shall be in addition to your obligations as set forth in the
Surviving Terms of the Prior Agreement.

10.Arbitration.

(a)To the fullest extent permitted by law, all claims that you may have against
Company or which Company may have against you, in any way related to the subject
matter, interpretation, application, or alleged



--------------------------------------------------------------------------------

 

breach of this Agreement (“Arbitrable Claims”) shall be resolved by binding
arbitration in the state of Minnesota.  The arbitration will be held pursuant to
the rules of the American Arbitration Association (applicable to commercial
disputes).  The decision of the arbitrator shall be in writing and shall include
a statement of the essential conclusions and findings upon which the decision is
based.  Each party shall bear its own fees and expenses in connection with any
such arbitration to the extent consistent with applicable laws, provided that in
the event you prevail on any material issue in such dispute, and the arbitrator
determines that the Company should pay your costs of arbitration, such award to
you may include your reasonable attorneys’ fees and expenses, as well as the
arbitrator’s fees and expenses.

(b)Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims.  Either party may bring an action in
a Minnesota court to compel arbitration under this Agreement and to enforce an
arbitration award.  Otherwise, neither party shall initiate or prosecute any
lawsuit in any way related to any Arbitrable Claim.  Notwithstanding the
foregoing, either party may, in the event of an actual or threatened breach of
this Agreement (including but not limited to the provisions of Attachment A),
seek a temporary restraining order or injunction in a Minnesota court
restraining breach pending a determination on the merits by the arbitrator.

(c)THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD
TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY JURY AS
TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT TO
ARBITRATE.

11.Section 409A; Other Tax Matters. 

(a)This Agreement provides for compensation in exchange for your current
services and not deferred compensation.  Accordingly, it is intended by the
parties that any amounts payable under this Agreement are exempt from Section
409A of the Code and all regulations, guidance and other interpretive authority
issued thereunder.  This Agreement will be interpreted on a basis consistent
with such intent.

(b)The parties recognize that it is in our mutual interest to cooperate in
connection with responses to be made in connection with the any audit of your
tax filings by any state or federal tax authority for the tax years during which
you were employed by the Company, and you have informed the Company of any such
audits initiated prior to the date of this Agreement.  Accordingly, the Company
will make available to you, in connection with any such audit, records relating
to your compensation, benefits, work location, and other matters as determined
by the Company to be reasonably necessary to properly and accurately respond to
such audit.  In connection with this Section 11(b), the Company may require
reasonable assurances and protections from you or third parties to ensure that
any confidential information of the Company will not be improperly used,
disclosed or released. 

12.Miscellaneous.

(a)Notices.  Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be in writing and (i) personally delivered, (ii) mailed by registered or
certified mail, postage prepaid with return receipt requested, or (iii)
delivered by overnight express delivery service or same-day local courier
service, to the address set forth below, or to such other address as may be
designated by the parties from time to time in accordance with this Section
12(a):

If to the Company:

﻿

Best Buy Co., Inc.

7601 Penn Avenue South

Richfield, Minnesota 55423

Attention: General Counsel & Secretary

﻿

If to you:   At the most recent address on file at the Company

﻿

Notices delivered personally or by overnight express delivery service or by
local courier service are deemed given as of actual receipt.  Mailed notices are
deemed given three business days after mailing.

(b)Survival.  Upon the expiration or other termination of this Agreement or of
your services, the respective rights and obligations of the parties hereto shall
survive to the extent necessary to carry out the intentions of the parties under
this Agreement.





--------------------------------------------------------------------------------

 

(c)Entire Agreement; Amendments; No Waiver.  This Agreement constitutes the
entire agreement and understanding between the Company and you concerning the
subject matter hereof, and supersedes all discussions, communications, term
sheets and other understandings relating to the subject matter hereof.  No
modification, amendment, termination, or waiver of this Agreement shall be
binding unless in writing and signed by you and a duly authorized officer of the
Company.  Failure of the any party to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
terms, covenants, and conditions.  For avoidance of doubt, the Surviving Terms
of the Prior Agreement shall remain in full force and effect as applicable
following the Retirement Date.

(d)Successors and Assigns.  This Agreement is binding upon and shall inure to
the benefit of you and your heirs, executors, assigns and administrators or your
estate and property and the Company and its successors and permitted
assigns.  You may not assign or transfer to others the obligation to perform
your duties hereunder.  The Company may not assign this Agreement other than to
a successor to all or substantially all of its business and then only upon such
assignee’s delivery to you of a written assumption of this Agreement.

(e)Counterparts.  This Agreement may be signed in counterparts each of which
will be deemed an original, but all of which will constitute one and the same
instrument.  This Agreement may be executed by a signature delivered by
facsimile or in e-mail/PDF or other electronic format.

[Signatures are on the following page]





--------------------------------------------------------------------------------

 



On behalf of the Company, I am grateful that the Board and Company will continue
to have access to your skills and experience following your services as
Executive Chair and for our continued collaboration on matters of leadership and
further growth of teen tech centers.

Very truly yours,

﻿

/s/ CORIE BARRY



Corie Barry, Chief Executive Officer

﻿

Agreed and Accepted:

﻿

/s/ HUBERT JOLY



Hubert Joly

﻿

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

to March 10, 2020 letter agreement

﻿

1.Definitions. For purposes of this Attachment A, the following defined terms
shall apply:

a.“Affiliates” means an entity controlled directly or indirectly by the Company,
where “control” means the right, either directly or indirectly, to elect a
majority of the directors or other governing body thereof without the consent or
acquiescence of any third party.

b.“Company Group” means, collectively, the Company and its Affiliates.

c.“Confidential Information” will mean any and all information in whatever form,
whether written, electronically stored, orally transmitted or memorized
pertaining to: trade secrets; customer lists, records and other information
regarding customers; price lists and pricing policies, financial plans, records,
ledgers and information; purchase orders, agreements and related data; business
development plans; products and technologies; product tests; manufacturing
costs; product or service pricing; sales and marketing plans; research and
development plans; personnel and employment records, files, data and policies
(regardless of whether the information pertains to you or other employees of the
Company Group); tax or financial information; business and sales methods and
operations; business correspondence, memoranda and other records; inventions,
improvements and discoveries; processes and methods; and business operations and
related data formulae; computer records and related data; know-how, research and
development; trademark, technology, technical information, copyrighted material;
and any other confidential or proprietary data and information which you
encounter during your engagement as a service provider with the Company Group,
all of which are held, possessed and/or owned by the Company Group and all of
which are used in the operations and business of the Company
Group.  Confidential Information does not include information which is or
becomes generally known within the Company Group’s industry through no act or
omission by you; provided, however, that the compilation, manipulation or other
exploitation of generally known information may constitute Confidential
Information.

2.Confidentiality.  You acknowledge that the Company Group operates in a
competitive environment and has a substantial interest in protecting its
Confidential Information, and you agree, during your engagement under the
Agreement as a service provider with the Company Group and thereafter, except in
the good faith performance of your services under the Agreement, to maintain the
confidentiality of the Company Group’s Confidential Information and to use such
Confidential Information for the exclusive benefit of the Company Group.  You
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made in confidence to a
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law.  You shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order.

3.Return of Company Property and Records.  Upon a termination for any reason of
your engagement under the Agreement as a service provider, or otherwise upon the
request of the Company, you will surrender to the Company in good condition
(reasonable wear and tear excepted) all property and equipment belonging to the
Company Group and all records kept by you containing the names, addresses or any
other information with regard to customers or customer contacts of the Company,
or concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to you in connection with your
engagement as service provider with the Company.

4.Partial Invalidity.  In the event that any portion of this Attachment A shall
be determined by an arbitrator or any court of competent jurisdiction to be
unenforceable because it is unreasonably restrictive or otherwise unenforceable
in any respect, it shall be interpreted to be valid to the maximum extent for
which it reasonably may be enforced, and enforced as so interpreted, all as
determined by such arbitrator or court in such action.  You acknowledge the
uncertainty of the law in this respect and expressly stipulate that this
Attachment A is to be given the construction that renders its provisions valid
and enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.

5.Remedy for Breach.  You agree that a breach of any of the provisions of this
Attachment A may cause material and irreparable harm to the Company Group that
would be difficult or impossible to measure, and that



 

--------------------------------------------------------------------------------

 

 

damages or other legal remedies available to the Company Group for any such
injury would, therefore, be an inadequate remedy for any such
breach.  Accordingly, you agree that if you breach any such provisions, the
Company Group shall be entitled, in addition to and without limitation upon all
other remedies the Company Group may have under this Agreement or any other
agreement between the Company and you, at law or otherwise, to obtain injunctive
or other appropriate equitable relief, without bond or other security, to
restrain any such breach.  Such equitable relief in any court shall be available
to the Company Group in lieu of, or prior to or pending determination in any
arbitration proceeding. 

6.Survival. The provisions of this Attachment A shall survive a termination of
your consulting services and the Agreement.

﻿

﻿



 

--------------------------------------------------------------------------------